HARRISON, J., concurring.
I concur in the judgment, and .also in that portion of the foregoing opinion which holds that, since January 8, 1894, when the freeholders’ charter went into effect in Sacramento, the police court previously existing in that city has had no existence; and also in that portion of the opinion which holds that section 8½ of article XI of the constitution, which was adopted as an amendment to the constitution in the year 1896, is prospective in its operation, and cannot be invoked for the purpose of validating the provision for a police court in a freeholders’ charter previously adopted.
It was held by this court in People v. Toal, 85 Cal. 333, after mature consideration, that a police court could not be created by the mere approval by the legislature of a freeholders’ charter that had been adopted by a municipality. Whether the principles upon which this case was decided are affected by the adoption of the aforesaid amendment to article XI of the constitution, is a question not involved in this proceeding, and which does not require any expression of opinion.
Garoutte, J., eonciirred.